UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2833



ROBERT L. DAVIS,

                                            Plaintiff - Appellant,

          versus

RICHARD TOWNSEND, Robeson County District At-
torney, in his official and individual capaci-
ties; STAN TODD, Assistant Robeson County Dis-
trict Attorney, in his official and individual
capacities; ARNOLD LOCKLEAR, Attorney of
Robeson County School Board of Education, in
his official and individual capacities;
EARLENA LOWRY, Robeson County Board of Edu-
cation Personnel Director, in her official
capacity only; MARK BRADLEY, Sergeant, Lumber-
ton Police Department, in his official and
individual capacities; DON WARD, Police
Officer, Lumberton Police Department, in his
official and individual capacities; CRAIG
JACOBS, Police Officer, Lumberton Police
Department, in his official and individual
capacities; LEON OXENDINE, Lieutenant, Lumber-
ton Police Department, in his official and
individual capacities; HARRY DOLAN, Lumberton
Police Department, in his official and indi-
vidual capacities; REBECCA SMITH, Probation
Officer, North Carolina Department of Correc-
tion, in her official capacity only,

                                           Defendants - Appellees,

          and

JAMES G. EXUM, JR., North Carolina Chief
Justice, in his official and individual
capacities; GERALD ARNOLD, North Carolina
Chief Judge, in his official and individual
capacities; SIDNEY S. EAGLES, JR., North
Carolina Court of Appeals and Chairman of
North Carolina Standards Commission, in his
official and individual capacities; RUSSELL
WALKER, JR., North Carolina Superior Court
Judge, in his official and individual capaci-
ties; HENRY V. BARNETTE, JR., North Carolina
Superior Court Judge, in his official and
individual capacities; DEXTER BROOKS, North
Carolina Superior Court Judge, in his official
and individual capacities; RICHARD ALLSBROOK,
North Carolina Superior Court Judge, in his
official and individual capacities,

                                                       Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. W. Earl Britt, District
Judge. (CA-95-137-7-BR3)


Submitted:   January 18, 1996          Decided:   January 31, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Robert L. Davis, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. He has moved to

dismiss Defendants Exum, Arnold, Eagles, Walker, Barnette, Brodes,

and Allsbrook. We grant this motion to dismiss. As to the remaining

Defendants, we have reviewed the record and the district court's
opinion and find no reversible error. Accordingly, we affirm as to

these Defendants on the reasoning of the district court. Davis v.
Exum, No. CA-95-137-7-BR3 (E.D.N.C. Oct. 4, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                              AFFIRMED IN PART, DISMISSED IN PART




                                  3